UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

SHANIKA DAY, Individually, and as
Administrator for the Estate of TERRELL DAY;
and HARVEY MORGAN,

Plaintiffs,

Vv. Case No. 1:17-cv-04612-TWP-TAB
THE CITY OF INDIANAPOLIS;
SERGEANT FRANKLIN WOOTEN,
Individually, and as an IMPD Officer; and
OFFICER RANDALL DENNY, Individually,
and as an IMPD Officer,

eee ee eee ee a

Defendants.

DEFENDANT CITY OF INDIANAPOLIS’ ANSWERS TO PLAINTIFFS’ REQUESTS
FOR ADMISSION

The Defendant, City of Indianapolis, by counsel, and pursuant to Federal Rule of

Civil Procedure 36, responds to the plaintiffs’ Request for Admissions as follows.
ADMISSIONS

You are requested to admit or deny that the following statements are true:

ADMISSION NO. 1; On September 26, 2015, the Indianapolis Metropolitan
Police Department general orders required that prisoners that cannot stand unassisted
must be transported to the Marion County Sheriff's Office Detention Ward at Eskenazi
Hospital by ambulance or by the transporting officer.

ANSWER: Admit.

ADMISSION NO. 2: On September 26, 2015, the Indianapolis Metropolitan
Police Department general orders required that prisoners that complain of physical injury
or illness with observable symptoms must be transported to the Marion County Sheriff's
Office Detention Ward at Eskenazi Hospital by ambulance or by the transporting officer.

ANSWER: Admit.

ADMISSION NO. 3: All law enforcement officers for the Indianapolis
Metropolitan Police Department are required to follow the Indianapolis Metropolitan
Police Department's General Orders.

ANSWER: Admit.

ADMISSION NO. 4: The Indianapolis Metropolitan Police Department's general
orders remain valid until rescinded.

ANSWER: Admit.

ADMISSION NO. 5: The Indianapolis Metropolitan Police Department's chief of
police has the ultimate responsibility for issuing, modifying, approving or canceling a
written directive and for the complete discharge of all duties as set forth by applicable
law.

ANSWER: Deny. It is the chief of police or designee who has the ultimate

responsibility for issuing, modifying, approving or cancelling a

written directive (except Rules and Regulations) and for the
complete discharge of all duties as set forth by applicable law. See

GO 2.2(D(A)
ADMISSION NO. 6: An Indianapolis Metropolitan Police Department directive
is any oral or written communication used to guide or affect the performance or conduct
of its officers.

ANSWER: Deny. An IMPD directive is any communication, whether written
or oral, used to guide-or affect the performance or conduct -of .-

department personnel, not just IMPD officers.
ADMISSION NO. 7: All Indianapolis Metropolitan Police Department directives
are authorized by the chief of police or designee and are contained in the IMPD Rules

and Regulations Manual and IMPD General Orders Manual.

ANSWER; Deny. Not all IMPD directives are contained in the IMPD Rules
and Regulations Manual and IMPD General Orders’ Manual.

ADMISSION NO. 8: All Indianapolis Metropolitan Police Department directives
are presumed known and understood by all department personnel on the first working
day after issuance.

ANSWER: Admit.

ADMISSION NO. 9: All Indianapolis Metropolitan Police Department officers
are required to review all general orders, department policies, procedures, directives,
memoranda and rules and regulations as listed on the IMPD Supplemental Information
to Employee’s Evaluation Report form during the midyear and end.

ANSWER: Admit.

ADMISSION NO. 10: The IMPD Supplemental Information to Employee's
Evaluation Report form is signed by each Indianapolis Metropolitan Police Department
officer, attested to by his/her supervisor after completion, and placed in his/her
personnel file.

ANSWER: Admit.

ADMISSION NO. 11: On September 26, 2015, it was a common practice, policy,

or custom that Indianapolis Metropolitan Police Department officers sign a prisoner’s

3
refusal -of transportation / refusal of treatment. - ee sopearitegncee tak mnt

ANSWER:

Deny. A law enforcement officer has no authority or right to
interfere with an individual’s course and scope of medical
treatment while in custody. It was a common practice, policy, or
custom for IMPD officers to sign a signature of release (“SOR”) in
a witness capacity after an individual has been evaluated by
emergency medical services (“EMS”), and they determine the
individual does not need to be transported to the hospital for
further medical treatment, and the individual does not indicate to
EMS any desire to go to the hospital. The purpose of the SOR is to
effectuate a transfer custody of the individual from EMS back to
IMPD. Once the individual has been transferred back into IMPD
custody, further booking and processing of the individual
following his/her arrest can occur.

ADMISSION NO. 12: Exhibit A is a general order of the Indianapolis

 

Metropolitan Police Department that was in effect on September 26, 2015.

ANSWER:

Admit.

ADMISSION NO. 13: On September 26, 2015, Sergeant Franklin Wooten signed

Terrell Day’s refusal of transportation / refusal of treatment.

ANSWER:

Deny. The City further objects to the plaintiffs’ characterization of
Sgt. Wooten’s lawful actions in this case. Sgt. Wooten signed no
document which impaired or waived Day’s right to be transported
to a hospital or to receive additional medical treatment. The
evidence has consistently shown that Sgt. Wooten simply signed a
SOR as a witness after Day was evaluated by EMS and EMS
determined that he did not need to be transported to the hospital
for further medical treatment. To complete the SOR, he utilized an
electronic laptop/notebook/Toughbook with a blank screen that
only had a signature line and did not have any of the language on
page 5 of Exhibit 1 on it.

ADMISSION NO. 14: On September 26, 2015, Terrell Day was not transported to

the hospital for treatment after Sergeant Franklin Wooten signed Terrell Day’s refusal of

transportation / refusal of treatment.
~-r~-dNSWER: Deny. The City further objects to the plaintiffs’ characterization of
Sgt. Wooten’s lawful actions in this case. Sgt. Wooten played no
role in the course and scope of Day’s medical treatment by EMS —
other than calling EMS on two different occasions.

Respectfully submitted, and as to Objections,
OFFICE OF CORPORATION COUNSEL

Lf Adam S. Willfond

Adam S. Willfond (31565-49)
Assistant Corporation Counsel

200 E. Washington Street, Suite 1601
Indianapolis, IN 46204

317.327.4055 (T)

317.327.3698 (F)

adam. willfond@indy.zov

CERTIFICATE OF SERVICE

I hereby certify the foregoing DEFENDANT CITY OF INDIANAPOLIS’ ANSWERS TO
PLAINTIFFS’ REQUESTS FOR ADMISSION was served on the following via U.S. Mail on
this 31st day of October, 2018:

Nathaniel Lee

Faith Alvarez

LEE COSSELL CROWLEY LLP
nlee@nleelaw.com
falvarez@nleelaw.com

/sf Adam §, Willfond
Adam S. Willfond
Assistant Corporation Counsel
VERIFICATION
I hereby swear and/or affirm subject to the penalties for perjury that the foregoing

responses are true and accurate to the best of my knowledge and belief,

CITY OF INDIANAPOLIS

Date: 10 - LA |\% Sara Wie Sah. [Privy and Perfvmance

By: na Aids =

 

 
